Citation Nr: 0608214	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-12 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appellant should be recognized as the veteran's 
surviving spouse for the purpose of establishing her 
entitlement to benefits from the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
November 1945.  He died on February [redacted], 2002.  The appellant 
claims to be the veteran's surviving spouse.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The Board REMANDS this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The appellant claims entitlement to dependency and indemnity 
compensation and death pension and accrued benefits based on 
her alleged status as spouse of a veteran who died on 
February [redacted], 2002.  She asserts that she should be recognized 
as the veteran's surviving spouse because she and the veteran 
lived together as husband and wife from November [redacted], 1986 to 
February [redacted], 2002, thereby entitling her to the previously 
noted VA benefits.  

In a statement of the case issued in January 2004, the RO 
denied the appellant's claim pending an opinion from VA's 
District Counsel concerning the validity of the appellant's 
alleged marriage to the deceased veteran.  The RO indicated 
that it had requested such an opinion because the state in 
which the appellant lives does not recognize common law 
marriages and the appellant is claiming that she and the 
veteran were married according to tribal custom of the Navajo 
nation.  Since the RO issued the statement of the case, VA's 
District Counsel has not responded to the RO's request.  A 
remand is thus needed so that the RO can follow up on its 
original request with the purpose of associating the 
requested opinion with the claims file.  

This case is REMANDED for the following action:

1.  AMC should again request VA's 
District Counsel to offer an opinion 
regarding the validity of the appellant's 
alleged marital relationship with the 
veteran from November 12, 1986 to 
February 02, 2002.  Once received, AMC 
should associate such opinion with the 
claims file.

2.  Thereafter, AMC should readjudicate 
the appellant's claim based on all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, AMC should 
provide the appellant a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the appellant unless she 
receives further notice.  She does, however, have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).


__________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

